Citation Nr: 0614221	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  02-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to a compensable rating for allergic 
rhinitis.

4.  Entitlement to a compensable rating for a right inguinal 
hernia.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted entitlement to 
service connection for headaches, allergic rhinitis, and 
right inguinal hernia, evaluated as noncompensable 
disabilities.  The RO denied entitlement to service 
connection for a right ankle disability.  The veteran filed a 
notice of disagreement with those decisions as well as the 
denial of service connection for a left ankle injury.  The 
veteran did not continue the appeal for service connection 
for a left ankle injury in his July 2002 substantive appeal.  
Therefore, the only issues before the Board are as listed on 
the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right ankle disability.

3.  Tension headaches are attributable to muscle spasm caused 
by a 1992 shoulder injury, and headache pain does not cause 
periods of debilitation or incapacity.

4.  Allergic rhinitis is manifested by a mild deviation of 
the septum to the left with a 50 percent airflow obstruction 
of the left nasal passage. 

5.  The veteran has a history of a non-recurrent right 
inguinal hernia, but a 1997 herniorrhaphy did not cause any 
disabling residuals.  



CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Criteria for a compensable rating for tension headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Codes 8045, 8100 (2005).

3.  Criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6522 (2005).

4.  Criteria for a compensable rating for a right inguinal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.114, 4.123, 4.124a, Diagnostic Codes 
7338, 8530 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in February 2001 and December 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his service connection and 
increased rating claims.  Both letters identified what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  In a June 2002 Statement of the Case, the RO 
described the rating criteria applicable to headaches, 
allergic rhinitis, and inguinal hernias, and the RO 
readjudicated the veteran's claims in a November 2005 
Supplemental Statement of the Case.  

In a March 2006 letter, VA additionally notified the veteran 
of the information and evidence needed to establish the 
degree of disability and the effective date of an award.  
Although the RO provided corrective VCAA notice in compliance 
with Dingess/Harman, the RO did not reconsider the veteran's 
claims after notifying him of the information necessary to 
substantiate these elements of a claim.  The Board finds that 
this deficiency is not prejudicial in this case:  service 
connection for a right ankle disability is denied in this 
decision, and VA will not assign a rating or effective date 
for that disability; the veteran was provided notice of the 
rating criteria and evidence needed to establish the degree 
of disability for tension headaches, allergic rhinitis, and a 
right inguinal hernia; and the RO assigned the earliest 
applicable effective date for headaches, allergic rhinitis, 
and an inguinal hernia.  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice of the evidence needed to establish 
service connection for his disabilities in February 2001, 
prior to the August 2001 AOJ decision on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board in his July 
2002 substantive appeal, but he withdrew that request in 
November 2005.  All known and available records relevant to 
the issues on appeal were obtained and are associated with 
the veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service Connection

The veteran's service medical records indicate that the 
veteran sustained a second or third degree right ankle sprain 
in April 1992.  There was no x-ray evidence of fracture, 
dislocation, or osseous or joint abnormality.  The veteran's 
May 1994 retirement examination referenced a history of right 
ankle sprain but did not identify any residual impairment.

During a November 2000 VA examination, the veteran complained 
of frequent popping of his right ankle, but he denied pain or 
other troubling impairment.  The veteran had full range of 
motion, and there was no evidence of joint effusion, 
deformity, or ligamentous laxity.  The examiner diagnosed 
right ankle symptomatology with mild functional impairment.  
In May 2005, the veteran denied pain or tenderness of his 
lower extremities, and a VA examiner found no evidence of 
deformity or restricted movement.  The veteran stated that 
none of his disabilities affected his employability.  During 
a September 2005 VA examination, the examiner noted normal 
sensation and reflexes of the veteran's right lower 
extremity, and the veteran had active right ankle movement 
against full resistance.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran sustained an ankle injury during service, but 
there is no medical evidence that he currently experiences 
any disability attributable to that injury.  The veteran has 
not complained of right ankle popping since 2000, and there 
is no evidence of any disability residual from that symptom.  
The veteran denied experiencing ankle pain or functional 
limitation during VA examinations in 2005, and there was no 
objective evidence of any right ankle impairment.  The 
veteran has not sought medical treatment for any right ankle 
problems, and he states that he does not have any disability 
that limits his industrial capacity.  Consequently, because 
there is no evidence of a current right ankle disability, 
service connection must be denied.  

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

I.  Headaches

The veteran alleges that he experiences weekly or biweekly 
episodes of mild dull pressure pain in his head and neck.  He 
avers that headaches are only induced by particular movements 
of his arms and back, and he maintains that the duration of 
the headache directly corresponds with the relative duration 
of the inducing movement.  He resolves his symptoms with 
massage therapy, Advil, and a hot bath.  He states that, 
given the limited physical requirements of his current 
employment, he does not experience any occupational 
impairment associated with chronic headaches.  

In November 2000, a VA examiner diagnosed tension headaches.  
During a May 2005 VA examination, there was no evidence of 
any neurologic abnormality on examination or in magnetic 
resonance imaging (MRI).  The examiner ruled out a migraine 
disorder.  The examiner found that the veteran's symptoms 
were not related to a 1982 head injury and opined that 
headaches were secondary to trapezius and occipitalis muscle 
spasm residual from a 1992 shoulder injury.  

Although the veteran's specific condition is not referenced 
in the rating criteria, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.  In this case, the 
veteran's condition was evaluated under the criteria of 
Diagnostic Code 8100, which allows for the assignment of 
ratings based on migraines.  See 38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8100, a compensable rating is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  
The veteran denies and there is no medical evidence that the 
veteran experiences incapacitating episodes attributable to 
headache pain.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 8100.

There is no medical evidence of any underlying neurologic 
pathology to warrant evaluation under a different diagnostic 
code.  Additionally, because the veteran's headaches are not 
related to head trauma, the veteran is not entitled to 
evaluation under Diagnostic Code 8045.  That diagnostic code 
allows for a 10 percent rating under Diagnostic Code 9304 for 
purely subjective complaints such as headaches recognized as 
symptomatic of brain trauma.  See 38 C.F.R. § 4.124a.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran denies that any of his disabilities 
interfere with his employability, he has not been 
hospitalized for headaches, and he had not identified any 
specific factors or limitations that may be considered 
exceptional or unusual in light of VA's schedule of ratings.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the veteran's clinically 
established impairment, and an extra-schedular rating is 
denied.

II.  Allergic Rhinitis

The veteran alleges that, when exposed to dust or seasonal 
outdoor allergens, he temporarily experiences mild nasal 
congestion, runny nose, and sneezing.  He denies any problems 
with dyspnea.  He also asserts that he experiences moderately 
severe head stuffiness and nasal congestion when he sleeps, 
but he avers that the symptoms resolve within one hour in the 
morning.  He states that he experiences short episodes of 
nasal congestion with upper respiratory infections and 
purulent nasal discharge four or five times a year.  He avers 
that his employment and activity do not require significant 
time outside, and, as a consequence, allergic rhinitis does 
not affect his industrial capacity or cause significant 
problems.  He denies experiencing any periods of 
incapacitation attributable to allergic rhinitis.  He does 
not use any medication to treat the condition.

During a November 2000 VA examination, the examiner noted a 
deviation of the septum to the left with a fifty percent 
airflow obstruction.  There was no evidence of polyps, 
infection, or oropharynx obstruction.  The examiner diagnosed 
allergic rhinitis.  During a May 2005 VA examination, there 
was no evidence of rhinitis, abnormal turbinates, or nasal 
inflammation, tenderness, or pallor.  Sinus x-rays were 
normal.  The examiner diagnosed seasonal allergic rhinitis, 
probably due to pollenosis.  

Diagnostic Code 6522 provides for the assignment of ratings 
based on allergic rhinitis.  See 38 C.F.R. § 4.97.  Under 
Diagnostic Code 6522, a 10 percent rating is warranted where 
there are no polyps but greater than a 50 percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  A 30 percent rating is warranted where there is 
evidence of nasal polyps.  There is no evidence that the 
veteran has a history of or current problems with nasal 
polyps, and there is only evidence of a 50 percent 
obstructive of the nasal passages on the left side.  
Consequently, a compensable rating is not warranted under 
Diagnostic Code 6522.  There is no evidence of a respiratory 
condition, sinusitis, or other throat or nose disease to 
warrant evaluation under a different diagnostic code.  

The Board finds that the evaluation assigned in this decision 
adequately reflects the veteran's clinically established 
impairment, and an extra-schedular rating is denied.  
Allergic rhinitis does not interfere with the veteran's 
employment, has not required periods of hospitalization, and 
does cause limitations that may be considered exceptional or 
unusual in light of VA's schedule of ratings.  

III.  Right Inguinal Hernia 

In 1997, physicians performed a right inguinal herniorrhaphy.  
During related treatment, a physician diagnosed secondary 
benign peripheral neuritis.  

During a November 2000 VA examination, the veteran complained 
of an intermittent pins and needles sensation over the 
surgical scar site.  In an August 2001 rating decision, the 
veteran was granted service connection for a surgical scar, 
evaluated as noncompensable.  He did not appeal the 
evaluation.  

During a November 2000 VA examination, the veteran described 
an intermittent pressure sensation over the inguinal area.  
In May 2005, a VA examiner noted that, although the veteran's 
symptoms of benign peripheral neuritis resolved almost 
completely within one year of the surgery, the veteran 
complained of a dull, aching inguinal pain with paresthesias 
after periods of heavy exercise.  The examiner additionally 
observed tenderness of the right inguinal ligament.  The 
veteran denied use of any medication and stated that his 
disability did not affect his employability.  The examiner 
found no evidence of right inguinal hernia or abnormal 
masses.  

Diagnostic Code 7338 allows for the assignment of ratings 
based on inguinal hernia.  See 38 C.F.R. § 4.114.  A 10 
percent rating is warranted for a recurrent, readily 
reducible, postoperative hernia that is well supported by a 
truss or belt.  A 30 percent rating is warranted for a small, 
recurrent, postoperative hernia, or a preoperative, 
irremediable hernia that is either not well supported by 
truss or is not readily reducible.  A 60 percent rating is 
warranted for a large, postoperative, inoperable, 
irreducible, and recurrent hernia that is not well supported 
under ordinary conditions.  A compensable rating is not 
warranted under Diagnostic Code 7338 because the veteran's 
in-service inguinal hernia was not recurrent.  

Under Diagnostic Code 7338, a 10 percent rating is added for 
bilateral involvement of a second compensable inguinal 
hernia.  See 38 C.F.R. § 4.114, Diagnostic Code 7338, Note.  
Physicians performed a left inguinal herniorrhaphy in 2004, 
but that hernia and its surgical residuals are not service-
connected disabilities.  Therefore, because neither a right 
nor a left inguinal hernia are compensable under Diagnostic 
Code 7338, an additional rating for bilateral involvement is 
not warranted.  

Diagnostic Code 8630 allows for the assignment of ratings 
based on ilio-inguinal neuritis.  See 38 C.F.R. § 4.124a.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant or excruciating 
pain.  See 38 C.F.R. § 4.123.  Under Diagnostic Code 8630, a 
noncompensable rating is assigned for mild or moderate 
neuritis, and a 10 percent rating is assigned for severe 
neuritis.  The veteran complains of infrequent pain, 
paresthesias, and tenderness near the surgical site during 
periods of heavy exercise.  There is no evidence of severe 
neuritis manifested by constant or excruciating pain 
sufficient to warrant a compensable rating under Diagnostic 
Code 8630.  

The Board finds that a schedular rating adequately reflects 
the veteran's impairments.  The 1997 surgery has not caused 
any disabling residuals that interfere with the veteran's 
employment, require hospital treatment, or cause limitations 
that may be considered exceptional or unusual in light of 
VA's schedule of ratings.  


ORDER

Service connection for a right ankle disability is denied.  

A compensable rating for headaches is denied.

A compensable rating for allergic rhinitis is denied.

A compensable rating for a right inguinal hernia is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


